DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-7, 10-13, and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on November 29, 2020.
Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14, line 5, recites “the stem having;” which is grammatically incorrect and should be changed to --the stem having:--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14, line 12, recites “a rotatable wheel” which is indefinite because it is unclear what the difference is between the rotatable wheel from line 12 and the front wheel from line 7.  How are the two elements different from each other?  Is the rotatable wheel from line 12 the same structural element as the front wheel from line 7 since both elements are connected to the front fork?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 9, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 2002/0121155 A1).
Regarding claim 1, Wu discloses an apparatus, comprising:
an engagement device (21, 41) configured to selectively engage a first elongated portion (4) and a second elongated portion (2), with each other in such a way that the engagement device, in use, prevents the first elongated portion and the second elongated portion from rotating relative to each other along a common axis (the axial centerline of 2) once the engagement device, in use, selectively engages the first 
the engagement device also configured to selectively disengage the first elongated portion and the second elongated portion from each other in such a way that the engagement device, in use, permits the first elongated portion and the second elongated portion to rotate relative to each other along the common axis once the engagement device, in use, selectively disengages the first elongated portion and the second elongated portion from each other (when 41 is not located inside of 21 the first portion is able to rotate relative to the second portion); and
a clamp assembly (23) configured to selectively clamp the first elongated portion and the second elongated portion with each other once the engagement device, in use, selectively engages the first elongated portion and the second elongated portion with each other.
Regarding claim 2, Wu discloses that the vehicular handlebar is **[configured to be attached to a bicycle having the first elongated portion and the second elongated portion]**.

a first mating part (41) being provided by the first elongated portion; and a second mating portion (21) being provided by the second elongated portion; and
the first mating part and the second mating portion are configured to mate with each other (see Figure 3).
Regarding claim 4, Wu discloses that the clamp assembly is mounted to the second elongated portion (see Figure 2).
Regarding claim 8, Wu discloses that in a handlebar-riding position (see Figure 3), the engagement device, in use, engages and axially aligns the first elongated portion with the second elongated portion in such way that the handlebar axis, which extends through the vehicular handlebar, and in which the vehicular handlebar is affixed to the first elongated portion, and the common axis, which extends through the second elongated portion, are positioned and oriented in the handlebar-riding position; and
in the handlebar-riding position, the clamp assembly is activated in such a way that the clamp assembly, in use, clamps, locks and affixes the first elongated portion with the second elongated portion in such a way that the first elongated portion, the vehicular handlebar and the second elongated portion are rotatable in unison and are rotatable along the common axis (the clamp assembly is tightened in Figure 3); and
in a non-riding position (when 41 is not located in 21), the vehicular handlebar is in position and orientation for the handlebar disablement of the vehicular handlebar; and
in the non-riding position, the engagement device, in use, disengages the first elongated portion with the second elongated portion, and the first elongated portion and the second elongated portion become axially de-aligned from each other in such way 
in the non-riding position, in which the vehicular handlebar is disabled, the clamp assembly is deactivated in such a way that the clamp assembly, in use, unclamps, unlocks and decouples the first elongated portion from the second elongated portion in such a way that the first elongated portion and the vehicular handlebar is rotatable independently from the second elongated portion along the common axis (the clamp assembly would have to be loosened for element 41 to be separated from 21).
Regarding claim 9, Wu discloses that the engagement device includes a combination of a first mating part (41) and a second mating portion (21);
the first mating part includes a pin (41 is a pin) extending from the first elongated portion; and
the second mating portion includes a notch (21 is a notch) defined by the second elongated portion.
Regarding claim 20, Wu discloses an apparatus, comprising:
a vehicle (scooter) having a vehicular handlebar (see Figure 2), and also having a first elongated portion (4) and a second elongated portion (2);
the first elongated portion configured to receive and support the vehicular handlebar having a handlebar axis (the axial centerline of the handlebar) extending therethrough;

the second elongated portion configured to receive and support the first elongated portion;
the first elongated portion and the second elongated portion configured to be coaxially aligned along a common axis (the axial centerline of 2);
an engagement device (21, 41) configured to selectively engage the first elongated portion and the second elongated portion, of the vehicle, with each other in such a way that the engagement device, in use, prevents the first elongated portion and the second elongated portion from rotating relative to each other along the common axis once the engagement device, in use, selectively engages the first elongated portion and the second elongated portion with each other;
the engagement device also configured to selectively disengage the first elongated portion and the second elongated portion from each other in such a way that the engagement device, in use, permits the first elongated portion and the second elongated portion to rotate relative to each other along the common axis once the engagement device, in use, selectively disengages the first elongated portion and the second elongated portion from each other (when 41 is not located inside of 21 the first portion is able to rotate relative to the second portion); and
a clamp assembly (23) configured to selectively clamp the first elongated portion and the second elongated portion with each other once the engagement device, in use, selectively engages the first elongated portion and the second elongated portion with each other.
Claims 1-3, 8, 9, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulz (DE 102015103741 A1; see provided machine translation).
Regarding claim 1, Schulz discloses an apparatus, comprising:
an engagement device (10-12, 18-20) configured to selectively engage a first elongated portion (4, 16, 23) and a second elongated portion (5-7), with each other in such a way that the engagement device, in use, prevents the first elongated portion and the second elongated portion from rotating relative to each other along a common axis (the axial centerline of 6) once the engagement device, in use, selectively engages the first elongated portion and the second elongated portion with each other (see Figure 5a), in which the first elongated portion is configured to receive and support a vehicular handlebar (17), of a vehicle (a bicycle), and in which the vehicular handlebar has a handlebar axis (the axial centerline of 17) extending therethrough, and in which the second elongated portion is configured to receive and support the first elongated portion, and in which the first elongated portion and the second elongated portion are configured to be coaxially aligned along the common axis, and in which the first elongated portion is configured to be slidably received, at least in part, in the second elongated portion (22 is located inside of 6 thus meeting the claim limitation); and
the engagement device also configured to selectively disengage the first elongated portion and the second elongated portion from each other in such a way that the engagement device, in use, permits the first elongated portion and the second elongated portion to rotate relative to each other along the common axis once the engagement device, in use, selectively disengages the first elongated portion and the 
a clamp assembly (14) configured to selectively clamp the first elongated portion and the second elongated portion with each other once the engagement device, in use, selectively engages the first elongated portion and the second elongated portion with each other.
Regarding claim 2, Schulz discloses that the vehicular handlebar is configured to be attached to a bicycle having the first elongated portion and the second elongated portion (see Figures 3a and 3b).
Regarding claim 3, Schulz discloses that the engagement device includes:
a first mating part (11) being provided by the first elongated portion; and a second mating portion (the hole that 11 is located in as shown in Figure 5b) being provided by the second elongated portion; and
the first mating part and the second mating portion are configured to mate with each other.
Regarding claim 8, Schulz discloses that in a handlebar-riding position (the position of the assembly as shown in Figure 5a), the engagement device, in use, engages and axially aligns the first elongated portion with the second elongated portion in such way that the handlebar axis, which extends through the vehicular handlebar, and in which the vehicular handlebar is affixed to the first elongated portion, and the common axis, which extends through the second elongated portion, are positioned and oriented in the handlebar-riding position; and

in a non-riding position (the position of the assembly as shown in Figure 5b), the vehicular handlebar is in position and orientation for the handlebar disablement of the vehicular handlebar; and
in the non-riding position, the engagement device, in use, disengages the first elongated portion with the second elongated portion, and the first elongated portion and the second elongated portion become axially de-aligned from each other in such way that the handlebar axis, which extends through the vehicular handlebar and in which the vehicular handlebar is affixed to the first elongated portion, and the common axis, which extends through the second elongated portion, are positioned and oriented for the handlebar disablement of the vehicular handlebar; and
in the non-riding position, in which the vehicular handlebar is disabled, the clamp assembly is deactivated in such a way that the clamp assembly, in use, unclamps, unlocks and decouples the first elongated portion from the second elongated portion in such a way that the first elongated portion and the vehicular handlebar is rotatable independently from the second elongated portion along the common axis (14 does not clamp down on the assembly when 10 and 30 are to be rotated out of the handlebar-riding position).

the first mating part includes a pin (19) extending from the first elongated portion; and
the second mating portion includes a notch (a notch is defined by the hole in 11 is pressed down into in Figure 5b and the top of the surface of 25) defined by the second elongated portion.
Regarding claim 20, Schulz discloses an apparatus, comprising:
a vehicle (a bicycle) having a vehicular handlebar (17), and also having a first elongated portion (4, 16, 23) and a second elongated portion (5-7);
the first elongated portion configured to receive and support the vehicular handlebar having a handlebar axis extending therethrough;
the first elongated portion also configured to be slidably received, at least in part, in the second elongated portion (22 is located inside of 6 thus meeting the claim limitation);
the second elongated portion configured to receive and support the first elongated portion;
the first elongated portion and the second elongated portion configured to be coaxially aligned along a common axis (the axial centerline of 6);
an engagement device (10-12, 18-20) configured to selectively engage the first elongated portion and the second elongated portion, of the vehicle, with each other in such a way that the engagement device, in use, prevents the first elongated portion and the second elongated portion from rotating relative to each other along the common axis 
the engagement device also configured to selectively disengage the first elongated portion and the second elongated portion from each other in such a way that the engagement device, in use, permits the first elongated portion and the second elongated portion to rotate relative to each other along the common axis once the engagement device, in use, selectively disengages the first elongated portion and the second elongated portion from each other (see Figure 5b; when 18 is pushed downwards element 11 also moves downwards which allows rotation of the parts); and
a clamp assembly (14) configured to selectively clamp the first elongated portion and the second elongated portion with each other once the engagement device, in use, selectively engages the first elongated portion and the second elongated portion with each other.
**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Allowable Subject Matter
s 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ADAM D ROGERS/           Primary Examiner, Art Unit 3656